DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 28-31 and 37-52 are currently pending and under examination.

	This application is a continuation of U.S. Application No. 15/845697, filed December 18, 2017, now U.S. Patent No. 11,198,891, which claims priority to U.S. Provisional Application No. 62/437886, filed December 22, 2016.

Claim Objections

Claim 28 is objected to because of the following informalities:  “DHA” is recited on line 3, an abbreviation should first appear with the full term.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 and 37-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary;
	2) Amount of direction or guidance presented;
	3) Presence or absence of working examples;
	4) Nature of the invention;
	5) State of the prior art;
	6) Relative skill of those in the art;
	7) Predictability or unpredictability of the art; and
	8) Breadth of the claims.

For all of these reasons, the instant specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.
Claim 28 recites:
A method of making a lipid composition, the method comprising (a) culturing a eukaryotic microorganism in a heterotrophic medium to produce a biomass comprising the lipid composition comprising at least 35% DHA and a simple lipid profile comprising long chain fatty acids (LCFAs), wherein the simple lipid profile comprises triglycerides and wherein greater than 95% of the triglycerides are comprised of myristic acid (C14:0), palmitic acid (C16:0), docosapentaenoic acid n-6 (C22:5n-6, DPAn6), and docosahexaenoic acid (C22:6n-3, DHA), (b) and isolating the lipid composition.

1) Quantity of experimentation necessary: The amount of experimentation necessary to utilize an unspecified eukaryotic microorganism with a heterotrophic medium having only the requirements of including a carbon and nitrogen source (see Spec. p. 10, Line 14-15) to produce a biomass able to provide a lipid composition comprising at least 35% DHA, where greater than 95% of triglycerides comprise myristic acid, palmitic acid, DPAn6, and DHA, would be enormously high.
2) Amount of direction or guidance presented; 3) Presence or absence of working examples:  The specification provides working examples demonstrating preparing a lipid composition using the specific eukaryotic microorganism the thraustochytrid-like strain G3-1, and specific heterotrophic media, including full fermentation media and Basal media.  It is noted that all examples utilize the thraustochytrid-like strain G3-1 with well-defined media.  Additionally, all the figures are directed to the use of the thraustochytrid-like strain G3-1 with well-defined media.  Further guidance in the specification indicates that a lipid-producing eukaryotic microorganism with an 18S sequence having at least 98% identity to SEQ ID NO: 1 in defined heterotrophic media results in production of the desired simple limpid profile (Spec. p. 9, Line 8-15).  As such, one of ordinary skill in the art would not have been provided with enough guidance to make a lipid composition as claimed using any eukaryotic microorganism in any heterotrophic medium to arrive at the lipid composition as claimed.
	4) Nature of the invention; 5) State of the prior art:  The invention is complex, and the prior art provides for the production of lipid compositions that are highly dependent upon the specific microorganism utilized and the specific media components present.  For example, Hong et al. (IDS; Production of Lipids Containing High Levels of Docosahexaenoic Acid by a Newly Isolated Microalga, Aurantiochytrium sp. KRS101, Applied Biochemistry and Biotechnology, Vol. 164, Iss. 8, (August 2011), pp. 1468-1480) teach the production of a lipid composition by culturing Aurantiochytrium sp. KRS101 in heterotrophic media utilizing specific amounts of glucose, corn steep solid, and sea salt to produce high levels of lipids and DHA (Abs.).  However, there is no indication in Hong et al. that this eukaryotic microorganism in heterotrophic media produces a lipid composition that includes myristic acid, palmitic acid, and DPAn6 in addition to the DHA.  
	Additionally, Manikan et al., (IDS; Identification of Significant Medium Components That Affect Docosahexaenoic Acid Production by Schizochytrium sp. SW1, AIP Conference Proceedings, Vol. 1571, (December 31, 2013), pp. 277-282) teach the production of a lipid composition by culturing Schizochytrium sp. SW1 in heterotrophic media utilizing specific amounts of glucose, yeast extract, MSG, and sea salt to produce DHA (Abs.; Table 1).  The components and concentration of these components clearly have a significant effect on the amount of DHA produced.  Further, there is no indication in Manikan et al. that this eukaryotic microorganism in heterotrophic media produces a lipid composition that includes myristic acid, palmitic acid, and DPAn6 in addition to the DHA.  
6) Relative skill of those in the art; 7) Predictability or unpredictability of the art: Those working in this art are highly skilled.  However, the art is unpredictable.  It is clear from the art that a specific microorganism in conjunction with specific media components are necessarily to produce lipid compositions having specific products and percentages.  Given the number of organisms that are encompassed within “eukaryotic microorganism,” and the almost limitless components that can be present in a “heterotrophic medium,” the resulting products from putting these components together would have been highly unpredictable.  The specific eukaryotic microorganism together with specific components of the heterotrophic medium are necessary to know to provide any amount of predictability in the production of a lipid composition as claimed. 
	8) Breadth of the claims: The claims are broad and encompass the use of any organism that falls within “eukaryotic microorganism,” and any “heterotrophic medium” as long as at least a carbon and nitrogen source are present, to produce the lipid composition. 
	Dependent claim 29 provides further guidance about a component of the heterotrophic media.  However, this limitation does not provide sufficient guidance to overcome the failure to comply with the enablement requirement.
Dependent claims 30, 31, 39-41, 44, 45 further characterize biomass produced by the eukaryotic microorganism.  However, these limitations do not overcome the failure to comply with the enablement requirement.
Dependent claims 37, 38, 42, 43, and 50-42 provide further limitations with regard to the simple lipid profile and desired components of the produced lipid composition.  However, these limitations do not overcome the failure to comply with the enablement requirement.
Dependent claims 46-49 provide for uses of the lipid composition produced by the method.  However, these limitations do not overcome the failure to comply with the enablement requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 and 37-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites:
A method of making a lipid composition, the method comprising (a) culturing a eukaryotic microorganism in a heterotrophic medium to produce a biomass comprising the lipid composition comprising at least 35% DHA and a simple lipid profile comprising long chain fatty acids (LCFAs), wherein the simple lipid profile comprises triglycerides and wherein greater than 95% of the triglycerides are comprised of myristic acid (C14:0), palmitic acid (C16:0), docosapentaenoic acid n-6 (C22:5n-6, DPAn6), and docosahexaenoic acid (C22:6n-3, DHA), (b) and isolating the lipid composition.

This claim is indefinite, because it is unclear how much DHA is intended to be present in the lipid composition.  The claim first indicates that the biomass comprising the lipid composition comprises at least 35% DHA, and then indicates that the biomass comprising the lipid composition comprises a simple lipid profile comprising LCFAs, comprising triglycerides where greater than 95% of the triglycerides include myristic acid, palmitic acid, DPAn6, and DHA.  It is unclear if at least 35% of the at least 95% needs to be DHA, or 35% of the overall lipid content of the biomass and any percent of the triglycerides needs to be DHA.  
Claim 30 recites the limitation "the biomass productivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No biomass productivity is previously recited.  	
Claim 31 recites the limitation "the triglyceride productivity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No triglyceride productivity is previously recited.  	
Additionally with regard to claims 30 and 31, it is unclear if “the cultured microorganisms” refers to the eukaryotic microorganism of claim 28, or to other microorganisms. 
Claim 45 recites that the carotenoids comprise β-carotene “wherein the β-carotene comprises at least 95% of the total carotenoids.”  This claim is indefinite, because as recited it appears that the β-carotene itself is intended to include at least 95% of the total carotenoids.  It appears that this claim intends to recite that the β-carotene is/makes up/accounts for at least 95% of the total carotenoids.
	Claims 29, 37-44, and 46-52 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 

Conclusion

No claims are allowable.

Art of Record:

Hong et al., IDS; Production of Lipids Containing High Levels of Docosahexaenoic Acid by a Newly Isolated Microalga, Aurantiochytrium sp. KRS101, Appl Biochem Biotechnol, (2011) 164:1468-1480 (method of making a lipid composition using Aurantiochytrium sp. strain KRS101 together with heterotrophic media).

Seo et al., IDS; US 2013/0089901, Published 2013 (method of making a lipid composition using Thaustochytrid-like microalgae strain KRS101 and a heterotrophic media).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653